Exhibit 10.1
(CARIBOU COFFEE) [c47342c4734201.gif]
October 17, 2008
Daniel J. Hurdle
91 Shy Bear Way NW
Issaquah, WA 98027
Dear Daniel,
I am pleased to offer you the position of Senior Vice President Supply Chain,
Product Management and Real Estate Development of Caribou Coffee Company, Inc.
(“Caribou Coffee”). The general terms of the offer are as follows:

     
START DATE:
  November 6, 2008
 
   
COMPENSATION:
  $250,000 Annual Salary
 
   
BONUS:
  You will be eligible for a target bonus up to 40% of your salary as defined by
your specific bonus plan. Caribou Coffee bonus programs are contingent upon
meeting company objectives.
 
   
RELOCATION:
  You will receive a lump sum of $90,000 to cover your relocation expenses on or
before January 9, 2009. As a result of this lump sum relocation payment you will
not be eligible for any other relocation expense reimbursement under any other
company programs. When Caribou Coffee pays to relocate an employee, that
employee must make a commitment to continue employment with Caribou Coffee for a
minimum of 12 months after the relocation. If you do not continue employment for
a minimum of 12 months you will be responsible for reimbursing Caribou Coffee
for all relocation expenses. Caribou Coffee expects full reimbursement at the
time of the employee’s departure.
 
   
LONG-TERM INCENTIVE:
  Stock Options: You will be issued 100,000 stock options subject to a four-year
vesting schedule pursuant to the 2005 Equity Incentive Plan. The stock options
will be granted the first business day of the month following your start of
employment with Caribou Coffee.
 
   
 
  Co-Investment: You will be issued a Co-Investment Letter which sets forth your
agreement to invest in shares of Caribou Coffee, common stock, par value $0.01
per share (“Common Stock”). Subject to the Co-Investment Letter you must agree
to purchase (in the open market) shares of Common Stock with an aggregate
purchase price of at least $25,000 with such purchase(s) to be made at the
market price no later than the end of the first trading window of at least ten
(10) days occurring in calendar year 2009, subject to approval by Caribou’s
general counsel applying standard Caribou policies and procedures. As soon as
practical after you have completed your purchase of the required amount of
Common Stock, Caribou Coffee will grant you shares of restricted stock under
Caribou’s 2005 Equity Incentive Plan in an amount equal to the same number of
shares of Common Stock that you purchase during these

 



--------------------------------------------------------------------------------



 



     
 
  window trading periods, up to a maximum of 25,000 shares of restricted stock.
This restricted stock shall be subject to a four year (25% per year) vesting
schedule and such other terms and conditions as set forth by Caribou Coffee in
the restricted stock certificate. In addition, on each vesting date for this
restricted stock you will certify to Caribou in writing that you own a number of
shares of Common Stock acquired by you in open market purchases that is at least
equal to the number of shares in the restricted stock grant described in this
letter. Any failure to make such certification or to own the required number of
shares of Common Stock will subject you to forfeiture of the restricted stock as
further described in the restricted stock certificate.
 
   
BENEFITS:
  You will be eligible to enroll in Caribou Coffee’s medical, dental, flexible
spending account and life insurance benefits the first of the month following
30 days of employment. You will be eligible for other benefits, such as 401(k)
and short and long-term disability, as your length of service at Caribou Coffee
increases. More detailed information regarding all of Caribou Coffee’s benefits
will be discussed during your orientation. Benefits information, including the
New Team Member Enrollment Packet, is available on Caribou Coffee’s benefit
website located at www.mycaribou.com. The User ID is Caribou and the Password is
Benefits.
 
   
POOLED LEAVE:
  You will become eligible to accrue pooled leave on the first day of your
employment. However, you may not use your accrued leave until you have completed
six months of continuous service with Caribou Coffee. Pooled leave will accrue
on a per check basis if you were paid for at least 64 hours. The schedule below
shows how you will accrue pooled leave in detail:

                          Maximum     Days of Pooled Leave   Accrual Rate  
Pooled Years of Service   Per Year   Per Paycheck   Leave Bank
0 to 2 years
  12.5   3.85 hours   100 hours
2-4 years
  15   4.62 hours   120 hours
4-7 years
  20   6.16 hours   160 hours
7-10 years
  22.5   6.93 hours   180 hours
10+ years
  25   7.70 hours   200 hours

     
HOLIDAYS:
  In general, eight holidays are recognized throughout the calendar year when
Caribou Coffee Support Center offices are officially closed. This includes seven
national holidays and the day after Thanksgiving. During your first year of
employment, you are eligible for holidays occurring from your start date through
the end of the calendar year.
 
   
NEXT REVIEW:
  All management-level team members at Caribou Caribou are reviewed with an
opportunity for a merit increase in March of each year. That review considers
your performance for the previous calendar year. For any employee starting
during that year his or her merit increase will be pro-rated to reflect the
length of time in the position. If a hire, promotion or compensation adjustment
exists in the same calendar year, pro-ration will occur from the last
compensation action.

 



--------------------------------------------------------------------------------



 



This offer is contingent upon: (i) approval of the offer by the Compensation
Committee and Board of Directors of Caribou Coffee Company, Inc.; and
(ii) successful completion of a background check and reference check with no
adverse or untruthful information resulting from such background check and
reference check.
If you have any questions, please do not hesitate to call me at 763 592 2220. I
look forward to having you on my Team!
Sincerely,
Mike Tattersfield
Chief Executive Officer
Caribou Coffee Company
Cc: Karen McBride, Vice President Human Resources

 